DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments, filed on 01/03/2022, have been received and made of record. In response to the most recent Office Action, dated 10/04/2021, claims 17 has been amended, and claim 16 has been cancelled. Claim 17 has been amended to add the limitations of now cancelled claim 16. 

Allowable Subject Matter
Claims 1-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the time comparator is configured to assert one of a plurality of outputs based on a relationship between the digital output value and the reference time value and an accumulator coupled to the time comparator outputs, the accumulator configured to maintain, increase, or decrease an accumulator output value based on which one of the plurality of time comparator outputs is asserted. Claims 2-8 depend upon claim 1 therefore are also allowed. 

Regarding claim 9, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the time comparator is configured to assert one of a plurality of outputs based on a relationship between the digital output value and the reference time value; and an accumulator coupled to the time comparator outputs, the accumulator configured to maintain, increase, or decrease Claims 10-15 depend upon claim 9.

Regarding claim 17, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests maintaining the conversion energy for the voltage converter in response to the amount of time being within a first deviation from a reference time value; increasing the conversion energy for the voltage converter by a first amount in response to the amount of time being more than the first deviation but less than a second deviation less than the reference time value; and decreasing the conversion energy for the voltage converter by a second amount in response to the amount of time being more than the first deviation but less than a third deviation greater than the reference time value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839